Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Amendments filed 15 August 2022 have been fully considered, but are not persuasive. The claims as amended are not patentably distinct over the cite prior art. As amended, Hwang provides first and second drive groups to the display. As claimed, it is only required that control, based on the bending state be able to perform (i) jointly use the first and second driving group to display a first image in the first and second subareas; (ii) independently use the fist driving group to display a second image in the first subarea; or (iii) independently use the second driving group to display a third image in the second display area). Applicant appears to argue the requirement that all (i), (ii) and (iii) are required to be performed by the device, it is the position of the Office that only one of (i), (ii), and (iii) are required. Even so, the cited prior art combination provides disclosure that would cover each instance of (i), (ii), and (iii). As such, the prior art reads upon the claims, as amended – addressed in more detail below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 13, 16-17, 19-20, 29-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (US 2016.0225311) in view of Ko (US 2020.0249898). 
Regarding claim 13, Hwang disclose:
A gate driving apparatus comprising: display driver comprising: a first signal end configured to output a start signal; a second signal end configured to output a cascade gating signal; a third signal end configured to output a split-screen gating signal; and a fourth signal end configured to output a split-screen display signal; a first driving group coupled to the first signal end of the display driver and  comprising: M cascaded shift registers, wherein M > 2, and wherein M is a positive integer; a first input end configured to electrically couple to the first signal end of the display driver and configured to receive the start signal from the first signal end; and a first output end configured to output a first active signal; a first connection controller  coupled to the second signal end, the third signal end, and the fourth signal end of the display driver and comprising: a first end electrically coupled to the first output end and configured to receive the first active signal; a second end configured to electrically couple to the second signal end of the display driver and configured to receive the cascade gating signal from the second signal end; a third end configured to electrically couple to the third signal end of the display driver and configured to receive the split-screen gating signal from the third signal end; and a fourth end configured to electrically couple to the fourth signal end of the display driver and configured to receive the split-screen display signal from the fourth signal end; and a fifth end configured to output a second active signal; and 4Atty. Docket No. 4747-93300 (85893656US08) a second driving group comprising: N cascaded shift registers, wherein N > 2, and wherein N is a positive integer; a second input end electrically coupled to the fifth end and configured to receive the second active signal from the fifth end; and a second output end configured to output a third active signal, wherein the gate driving apparatus is configured to drive a pixel circuit on a display panel to display an image (see Fig. 1-2; [0070-0073]; display driver 140/power device outputting start signal SCAN_FLM, cascading gate signal CTL1, split screen gating signal CTL2; split screen display signal SSd; where first driver group is ‘coupled to’ the first end; and first connection controller 260 is coupled to second/third/fourth ‘end’ of display driver 140/power device ; first group 220 with M cascaded drivers 222-226; input end to receive star signal SCAN_FLM; First connection controller 260; first end receive SSc; second end to receive CTL1; third end to receive CTL2; fourth end to receive SSd; fifth end to output to second drive group 240; 240 with N cascaded shift registers 242-246; with gate drive circuit to drive pixels of display 300; first and second driving groups allowing independent control of the display regions).
Hwang is not explicit as to, but Ko disclose:
a flexible display panel comprising a first display subarea and a second display subarea, wherein the gate driving apparatus is configured to drive a pixel circuit on the flexible display panel to display an image, and wherein the first connection controller is configured to: receive an indication of a bending state of the flexible display panel; and control, based on the bending state, the flexible display panel to: display, by jointly using the first driving group and the second driving group, a first image in both the first display subarea and the second display subarea; display, by independently using the first driving group, a second  image in the first display subarea; or display, by independently using the second driving group, a third  image in the second display subarea (see Fig. 2a, 3a-b; 8a-b; [0050-0051, 0067]; where flexible display with first and second areas 200a/260a and 200b/260b; when depending on indication of bend state, jointly display image (Fig. 2(a) 200c); independently display a second image on first subarea (Fig. 8a); or interpedently display a third image on second subarea (Fig. 8b);  
Therefore it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of applicant’s invention, to combine the known techniques of Ko to that of Hwang, to provide a flexible display with variable display portions, to predictably allow the flexible display to present image content reflecting the user’s intention based on the orientation of the device and its display portions ([0007]). 
Regarding claim 16, the rejection of claim 13 is incorporated herein. Hwang further disclose:
the first connection controller further comprises a first switch electrically coupled to the second signal end, the first output end, and the second input end and configured to: receive the cascade gating signal and be enabled or disabled under control of the cascade gating signal; and transmit, in an enabled state, the first active signal to the second input end (see Fig. 2; [0080-0083]; first switch 262; cascaded gate signal CTL1 to transmit enabled state)
Regarding claim 17, the rejection of claim 16 is incorporated herein. Hwang further disclose:
the first switch comprises a first transistor comprising: a first gate electrically coupled to the second signal end; a first electrode electrically coupled to the first output end; and a second electrode electrically coupled to the second input end (see Fig. 2; [0080-0083]; second signal end CTL1 to gate; first electrode of 262 coupled with SSc; second electrode of 262 coupled with second output end). 
Regarding claim 19, the rejection of claim 13 is incorporated herein. Hwang further disclose:
the first connection controller further comprises a second switch electrically coupled to the third signal end, the fourth signal end, and the second input end and configured to: receive the split-screen gating signal and be enabled or disabled under control of the split- screen gating signal; and transmit, in an enabled state, the split-screen display signal to the second input end (see Fig. 2; second switch CTL2; split screen signal SSd t control gating signal and transmit to 242)
Regarding claim 20 the rejection of claim 19 is incorporated herein. Hwang further disclose:
the second switch comprises a second transistor comprising: a second gate electrically coupled to the third signal end; a third electrode electrically coupled to the fourth signal end; and a fifth electrode electrically coupled to the second input end (see Fig. 2; second gate CTL2; third electrode to SSd; fifth electrode to 242)
Regarding claim 29, claim 29 is rejected under the same rationale as claim 13, where Hwang further disclose:
outputting, by a second signal end of a display driver, an inactive cascade gating signal; outputting, by a third signal end of the display driver, an active split-screen gating signal; outputting, by a fourth signal end of the display driver, an active split-screen display signal or an inactive split-screen display signal; and receiving, by a first switch of a first connection controller, an inactive cascade gating signal from a second signal end of a display driver to disable the first switch and to decouple a path between a first driving group of the gate driving circuit and a second driving group of the gate driving circuit (see Fig. 2; [0070-0072]; inactive cascade gate signal CTL1; active split screen signal CTL2; active/inactive display signal SSd). 
Regarding claim 30, the rejection of claim 29 is incorporated herein. Hwang further disclose:
outputting, by signal output ends of the N cascaded shift registers, a non-gate driving signal when receiving the inactive split-screen display signal (see [0068]). 
Regarding claim 31, the rejection of claim 29 is incorporated herein. Hwang further disclose:
receiving, by the first input end, an active start signal from the first signal end (see [0070]; scan_flm). 
Regarding claim 32, the rejection of claim 31 is incorporated herein. Hwang further disclose:
outputting, by signal output ends of all levels of the M cascaded shift registers, gate driving signals in sequence (see [0070]; sequential output). 
Regarding claim 33, the rejection of claim 29 is incorporated herein. Hwang further disclose:
outputting, by the first signal end of the display driver, a start signal (see Fig. 1-2; [0070-0073]; display driver start signal SCAN_FLM).

Claim 14-15, 22-24, 27-28, and 38-39  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and Ko in view of Toyotaka (US 2015.0316976). 
Regarding claim 14, the rejection of claim 13 is incorporated herein. While Hwang discloses at Fig. 1-2; [0070-0073]; a connection controller; an end to receive an active signal; another end to receive a cascading gate signal; another end to receive a split screen gating signal; another end to receive a split screen display signal; and another end to output an active signal to the next cascade of shift registers. However, Hwang and Ko are not explicit as to, but Toyotaka disclose:
a second connection controller connecting a third group to a second group (see Fig. 4; second connection controller at SP3; [0082-0084]; see Hwang for connection controller details as noted above). 
Therefore, it would have been obvious before the effective filing date of applicant’s invention o combine the known techniques of Toyotaka to that of Hwang and Ko to predictably provide a second connection controller to Hwang’s gate driving circuit, which allows display portion control and power consumption reduction while operating the device ([0018]). It would have been further obvious to one of ordinary skill in the art, since it has been held that mere duplication of the essential working part of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Regarding claim 15, the rejection of claim 14 is incorporated herein. Hwang and Ko as modified by Toyotaka further disclose:
comprising a third driving group comprising: S cascaded shift registers, wherein S > 2, and wherein S is a positive integer; and a third input end electrically coupled to a tenth end and configured to receive the fourth active signal (see Hwang Fig. 1-2 in combination with Toyotaka Fig. 4 which discloses third driving group 232G3 with cascaded shift registers GSR and active signal SP3). 
Regarding claim 22, claim 22 is rejected under the same rationale as claim 1, where Hwang at [0036] pixels include transistors in each pixel circuit. Hwang and Ko are not explicit as to, but Toyotaka further disclose at Fig. 2B1 and 4 pixel circuits with transistors connected to the output end of each level shift register for each of the first and second pixel circuit transistors. 
Therefore, it would have been obvious before the effective filing date of applicant’s invention o combine the known techniques of Toyotaka to that of Hwang and Ko to predictably provide outputs from each shift register to provide signals to the gates of first and second pixel circuits of each section of the display, which allows display portion control and power consumption reduction while operating the device ([0018]).
Regarding claim 23, the rejection of claim 22 is incorporated herein. Toyotaka further disclose:
the first pixel circuit comprises: a light emitting component; and a light emitting control transistor that is in a turned-on state when the light emitting component emits light and that comprises a third gate, wherein, in the first driving group, a signal output end of each level of shift register is electrically coupled to the third gate (see Fig. 2B1; [0064]; light emitting component 635EL; light emitting control transistor 634t_2; where output from level shift register GSR is electrically coupled to the third gate). 
Regarding claim 24, the rejection of claim 22 is incorporated herein. Toyotaka further disclose:
the second pixel circuit comprises: a light emitting component; and a light emitting control transistor that is in a turned-on state when the light emitting component emits light and that comprises a third gate, wherein, in the second driving group, a signal output end of each level of shift register is electrically coupled to the third gate (see Fig. 2B1; [0064]; light emitting component 635EL; light emitting control transistor 634t_2; where output from level shift register GSR is electrically coupled to the third gate – where the level shifter GSR is in second portion of the display). 
Regarding claim 27, the rejection of claim 22 is incorporated herein. Hwang further disclose:
the display driver further comprises a display driver integrated circuit, and wherein the display driver integrated circuit comprises: the first signal end configured to send the start signal; the second signal end configured to send the cascade gating signal; the third signal end configured to send the split-screen gating signal; and the fourth signal end configured to send the split-screen display signal (see Fig. 2; start signal SCAN_FLM; cascading gate signal CTL1; split screen gating signal CTL2; split screen display signal SSd). 
Regarding claim 28, the rejection of claim 22 is incorporated herein. Toyotaka further disclose:
the mobile terminal further comprises an underlying substrate, wherein the first pixel circuit and the second pixel circuit are fabricated on the underlying substrate, and wherein a material constituting the underlying substrate comprises a flexible resin material (see Fig. 9a; [0118-0193]; flexible substrate 620 for pixel circuits 602). 
Regarding claim 38, the rejection of claim 13 is incorporated herein. Ko further disclose:
herein the first image, the second image, and the third image are different images, wherein displaying the first image in both the first display subarea and the second display subarea comprises displaying the first image when the bending state comprises a full screen state (see Fig. 2a – first image in full screen state 200c; see Fig. 8a, second image; see Fig. 8b, third image).
Hwang and Ko is not explicit as, but Toyotaka disclose:
wherein displaying the second image in the first display subarea and displaying the third image in the second display subarea comprise simultaneously displaying the second image and the third image when the bending state comprises a bended state (see Fig. 5D [0092]; where first/second subareas 230(2) and 230(3) display a third image in a bended state). 
Therefore, it would have been obvious before the effective filing date of applicant’s invention o combine the known techniques of Toyotaka to that of Hwang and Ko to predictably provide outputs from each shift register to provide signals to the gates of first and second pixel circuits of each section of the display, which allows display portion control and power consumption reduction while operating the device ([0018]).
Regarding claim 39, the rejection of claim 38 is incorporated herein. Ko further disclose:
the first connection controller is configured to display the second image in the first display subarea and display the third image in the second display subarea based on a user selection of the first display subarea for displaying the second image and the second display subarea for displaying the third image (see [0051]; where user selects what images are used and what states each display is used in)


Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hwang and Ko in view of Ju (US 2017.0032491)). 
Regarding claim 34, the rejection of claim 33 is incorporated herein. Hwang and Ko are not explicit as to, but Ju disclose:
the display driver comprises a display driver integrated circuit (see Fig. 4; [0079]; DDIC with driver 300); 
electrically coupling the display driver integrated circuit to a multiplexer (see Fig. 4; [0079]; MUX 322); 
disposing gate driver in non-display area (see Fig. 4).
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date of applicant’s invention, to combine the known techniques of Ju to that of Hwang and Ko to predictably provide drive display data input with compressed data in an uncompressed format. 




 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH BUKOWSKI whose telephone number is (571)270-7913. The examiner can normally be reached Tuesday - Friday // 0530-1530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571.272.7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/kenneth bukowski/Primary Examiner, Art Unit 2621